Title: Cotton Tufts to Abigail Adams, 15 August 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      Dear Cousin
      
       Aug. 15. 1786
      
     
     In my Acctt. sent Mr. Adams you will not find any large sums Credited for Your Farm. The Farm Acct. with Pratt I settled in April last, the whole Produce of Your half amounted (for the Year preceding) to £37. 5.11. This is accounted for in part in my last Acctt. part in this and the Remainder is discharged by Pratts Acct for Work, Rates and Sunds. debited Tho Pratt and J. Marsh. The Losses sustained in the Stock and the low Price of Produce greatly lessened your Income. As there is a large Tax the present Year and produce low I cannot expect it will be greater. You will find in my Acct Charges of Cash to Mrs Cranch, wherever You find them they are for Cloathing payment of Taylors and necessaries for the Children.
     I have at Length by Patience and Perseverance brot Matters almost to a Close with Mr Tyler, he has voluntarily given me (and without a Request) the Acct Books Notes of Hand and some other Papers, his Acct for Business done I expect to have in a few Days. On examining the Accounts and Notes I find that a greater Part of them will be lost, some are dead—their Estates, others gone out of the Government and many of them unknown to me or any Body that I can meet with.
     Newhall on whom I depended for Quartetly Payments is now £51. in Arrears. He must shortly quit the House and some one take it that will pay the Cash. Your Children are well. Thomas is to be examined Next Monday, his Examination was delayed at Commencement, waiting for Your Directions which were not recd timely for that purpose and we had concluded to postpone it to another. I had forgot that I had wrote in such a Manner, as that you would take it for granted that, he would be offered unless we heard to the Contrary. A few Days past I turnd my Eye upon a rough Copy of my Letter, and discoverd my Error. Tell Cousin Nabby I have fully executed her Commission and am in Possession of a dear little Creature which I look upon with Pleasure. I should except the Two Morroco Pockt Books, which I believe he has disposed of. Accept of Love & Regards to all Yrs.
     
      Cotton Tufts
     
    